t c memo united_states tax_court benjamin j ashmore petitioner v commissioner of internal revenue respondent docket no filed date benjamin j ashmore pro_se robert w mopsick for respondent memorandum findings_of_fact and opinion wells judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and an accuracy-related_penalty of dollar_figure pursuant this opinion replaces our previously filed opinion ashmore v commissioner tcmemo_2013_137 filed date and withdrawn on date prior opinion to sec_6662 for the tax_year before trial respondent conceded that petitioner did not fail to report dollar_figure of cancellation_of_indebtedness_income in during trial petitioner conceded that he failed to report dollar_figure of wage income for accordingly the only issue remaining to be decided at the time of trial was petitioner’s liability for the sec_6662 accuracy-related_penalty for the tax_year trial was held on date on date the court issued its prior opinion before the court’s filing of its prior opinion petitioner on date filed for bankruptcy without informing the court upon receiving notice of petitioner’s bankruptcy filing the court on date issued an order withdrawing its prior opinion on date petitioner was granted a discharge and on date petitioner’s bankruptcy case was closed on date respondent filed a motion for summary_judgment which we treat as a motion for partial summary_judgment since even if we grant respondent’s motion as to the question of our jurisdiction over whether petitioner’s deficiency was discharged in bankruptcy we must still decide unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar whether the deficiency was correct eight days later on date petitioner filed his motion for summary_judgment each party’s motion addresses whether petitioner’s liability for a deficiency was discharged in bankruptcy the issues we must decide are whether petitioner is liable for the sec_6662 accuracy related penalty the issue addressed at trial in the instant case and the effect of petitioner’s bankruptcy on the instant case findings_of_fact some of the facts and certain exhibits have been stipulated the parties’ stipulated facts are incorporated in this opinion by reference and are found accordingly petitioner resided in new jersey when he filed his petition beginning in petitioner was employed as a senior policy analyst for the u s department of housing and urban development hud in that position he regularly dealt with numbers formulas and details petitioner has earned two master’s degrees one in public policy and the other in business administration deficiency on date hud retained accounting resources inc accounting resources to manage payroll administration and staffing petitioner failed to report a portion of the wages he earned at hud presumably the missing wages corresponded with the period in which accounting resources managed the payroll on date respondent sent petitioner a notice_of_deficiency for his tax_year determining an income_tax deficiency and an accuracy-related_penalty pursuant to sec_6662 on date petitioner filed a petition with this court challenging respondent’s determinations on date pursuant to an agreement between the parties this court entered an order and decision deciding that petitioner owed a deficiency of dollar_figure for his tax_year but did not owe an accuracy-related_penalty pursuant to sec_6662 for the tax_year decision deficiency sometime during date petitioner changed his residence from brooklyn new york to ramsey new jersey on date petitioner contacted eliot lugo the principal of accounting resources to ascertain how to change his residence from new york to new jersey for purposes of state withholding taxes mr lugo replied that he would make the necessary changes petitioner reiterated that his withholdings for state and local_tax purposes should change to reflect his move from new york to new jersey during the tax_year petitioner earned dollar_figure in wages from his employment at hud petitioner earned more during than during any previous year of his employment with hud petitioner estimated that in prior years he had earned between dollar_figure and dollar_figure annually respondent received three separate forms w-2 wage and tax statement for petitioner’s wages earned during accounting resources issued two of the forms w-2 the first form_w-2 reported wages of dollar_figure and income_tax withholdings of dollar_figure dollar_figure and dollar_figure to the state of new york the city of new york and the federal government respectively first form_w-2 the second form_w-2 reported wages of dollar_figure and income_tax withholdings of dollar_figure and dollar_figure to the state of new jersey and the federal government respectively second form_w-2 a third form_w-2 issued by cgi federal inc reported wages of dollar_figure and income_tax withholdings of dollar_figure and dollar_figure to the state of new jersey and the federal government respectively on his federal_income_tax return petitioner reported wages of dollar_figure and federal_income_tax withholding of dollar_figure in other words petitioner failed to report the wage income shown on the second form_w-2 and overstated his federal withholdings by dollar_figure on date roughly two months before the decision was entered respondent sent petitioner a notice_of_deficiency for the tax_year respondent determined petitioner’s income_tax deficiency to be dollar_figure and proposed an accuracy-related_penalty pursuant to sec_6662 of dollar_figure on date petitioner filed a timely petition as previously noted the parties subsequently agreed to an increase in petitioner’s taxable wages though less than that determined in the notice_of_deficiency and a trial was held in date to decide whether petitioner was liable for the sec_6662 penalty also as previously noted after the trial but before the court issued the prior opinion petitioner filed for bankruptcy in his bankruptcy petition petitioner listed a tax_deficiency as an unsecured nonpriority claim on schedule f creditors holding unsecured nonpriority claims on date robert mopsick counsel for respondent filed in petitioner’s bankruptcy proceeding a notice of appearance and request for service respondent did not file a proof_of_claim in petitioner’s bankruptcy case and the bankruptcy court’s docket sheet does not show any motion or hearing the purpose of which would be to determine petitioner’s tax_liability for on date petitioner was granted a discharge under the bankruptcy code see u s c sec on november and date the parties informed this court of petitioner’s discharge and the closing of petitioner’s bankruptcy case respondent and petitioner filed their motions for summary_judgment on april and date respectively respondent contends that this court does not have jurisdiction to determine whether petitioner’s liability for his deficiency was discharged in bankruptcy that there is no final_determination by the bankruptcy court that is res_judicata as to the deficiency in the instant case and that this court now has jurisdiction to determine the merits of the instant case petitioner contends that his liability for his deficiency was discharged in bankruptcy that respondent’s authority stating that this court has no jurisdiction to determine dischargeability is not relevant and that the date general discharge is res_judicata in the instant case additionally the parties dispute petitioner’s liability for the accuracy-related_penalty under sec_6662 for the tax_year jurisdiction opinion the tax_court has jurisdiction to redetermine a taxpayer’s federal tax_liabilities if the taxpayer files a timely petition in response to a valid notice of deficiency sec_6212 and sec_6213 gustafson v commissioner 97_tc_85 upon the filing of a petition in bankruptcy court by a petitioner in the tax_court the tax_court case must be stayed u s c sec_362 the bankruptcy code explicitly provides the bankruptcy court with concurrent jurisdiction to adjudicate the amount or legality of any_tax any fine or penalty relating to a tax or any addition_to_tax including those pending review by the tax_court id sec_505 if the bankruptcy court decides the tax issue then its decision is binding upon this court under principles of res_judicata 110_tc_35 if the bankruptcy court does not decide the issue then upon the lifting of the stay the tax_court may once again exercise its concurrent jurisdiction to adjudicate the tax issue u s c sec_362 see 94_tc_1 unless the automatic_stay is removed by an order of the bankruptcy court it continues until the earliest of the case closing case dismissal or the time a discharge is granted in contrast the tax_court does not have jurisdiction in a deficiency proceeding to adjudicate whether a tax fine penalty or other addition_to_tax was the bankruptcy court is not required to adjudicate a tax issue a sec_11 u s c sec_505 provides that the court may determine the amount or legality of any tax-related amounts discharged under the bankruptcy code neilson v commissioner t c pincite 75_tc_389 57_tc_842 instead a taxpayer may reopen a closed bankruptcy proceeding for the purpose of deciding the dischargeability issue u s c sec see 97_tc_544 neilson v commissioner t c pincite petitioner’s deficiency was not adjudicated in the bankruptcy court respondent did not file a proof_of_claim in petitioner’s bankruptcy case and there is no evidence of an adjudication under u s c sec_505 instead petitioner contends that his date discharge included his liability however the general discharge is not a judgment on the merits of petitioner’s tax issue and does not confirm that any tax_liability was discharged see neilson v commissioner t c pincite graham v commissioner however in a lien or levy proceeding this court does have jurisdiction to decide whether unpaid income_tax liabilities have been discharged in bankruptcy 120_tc_114 although we do not have the authority to determine dischargeability we do note that it is unclear how the deficiency under consideration in the instant case could have been discharged given that it had not yet been assessed see u s c sec_507 and that the return was last due within three years date before the date of the filing of the petition date see id cl i t c pincite there is therefore no decision that is binding upon this court see neilson v commissioner t c pincite moreover as explained above neither the bankruptcy code nor the internal_revenue_code provides the tax_court with jurisdiction to decide whether petitioner’s deficiency has been discharged in the instant case we will therefore grant respondent’s partial motion for summary_judgment and deny petitioner’s motion for summary_judgment on the bankruptcy issue however now that the automatic_stay has been lifted the tax_court does have jurisdiction to adjudicate petitioner’s tax_deficiency issue accordingly we address the merits of the petition and respondent’s determination of a penalty pursuant to sec_6662 for petitioner’s tax_year penalty analysis sec_6662 and b imposes an accuracy-related_penalty of of any underpayment that is attributable to a substantial_understatement_of_income_tax an understatement is the excess of the amount of tax required to be shown on the return over the amount of tax that is actually shown on the return sec_6662 an understatement of income_tax is substantial if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 generally the commissioner bears the burden of production with respect to any penalty including the accuracy-related_penalty sec_7491 116_tc_438 to meet that burden the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 once the commissioner has met the burden of production the taxpayer bears the burden of proving that the penalty is inappropriate because of substantial_authority under sec_6662 or reasonable_cause under sec_6664 see rule a higbee v commissioner t c pincite on his tax_return petitioner reported tax due of dollar_figure before trial respondent contended that petitioner was required to report tax due of dollar_figure however respondent’s calculation did not account for respondent’s concession of cancellation_of_indebtedness_income of dollar_figure consequently the exact amount of petitioner’s understatement will depend on rule_155_computations which we will order to the extent that those computations establish that petitioner has a substantial_understatement_of_income_tax respondent has met his burden of production see bogue v commissioner tcmemo_2011_164 wl for the first time on brief and after trial respondent contends that petitioner’s omission_of_income and his overstatement of withholding continued at aff’d 522_fedappx_169 3d cir prince v commissioner tcmemo_2003_247 wl at sec_6664 provides that the accuracy-related_penalty shall not apply to any portion of an underpayment if it is shown that with respect to that portion there was reasonable_cause for the taxpayer’s position and the taxpayer acted in good_faith the determination of whether a taxpayer acted with reasonable_cause and in good_faith within the meaning of sec_6664 is made on a case-by- case basis taking into account all of the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to ascertain his proper tax_liability for the year id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id taxpayers demonstrate reasonable_cause when they exercise continued demonstrate negligence in the preparation of his tax_return however theories raised for the first time on brief are untimely and will not be considered rollert residuary_trust v commissioner 80_tc_619 aff’d on other issues 752_f2d_1128 6th cir 64_tc_989 64_tc_61 accordingly we will not address the issue of whether petitioner was negligent in the preparation of his tax_return ordinary business care and prudence 125_f3d_551 7th cir aff’g tcmemo_1995_554 at trial petitioner contended that he acted with reasonable_cause and in good_faith because he reported all of the wages for which he received a form_w-2 he explained that accounting resources mailed only one form_w-2 to him that he had no reason to suspect there was a mistake until the conclusion of his tax_year proceeding that his fluctuating annual income made it difficult to prepare his tax returns but that the amount reported for the tax_year was within range of his typical earnings and that a contentious divorce prevented him from exercising more diligence in his tax_return preparation we conclude that any error by accounting resources does not provide reasonable_cause because petitioner should have known of the missing second form_w-2 we have held that the nonreceipt of a tax document eg a form_w-2 does not excuse a taxpayer from his or her duty to report the income see eg du poux v commissioner tcmemo_1994_448 nonreceipt of forms w-2 and 1099-misc moreover we have held that nonreceipt of tax documents does not constitute reasonable_cause in answer to a sec_6662 accuracy-related_penalty see deas v commissioner tcmemo_2000_204 nonreceipt of schedule_k-1 did not constitute reasonable_cause where taxpayer failed to report partnership income additionally petitioner’s reliance on the first form_w-2 did not provide reasonable_cause a taxpayer’s reliance on erroneous information reported on a form_w-2 may indicate reasonable_cause and good_faith but only if the taxpayer did not know or have reason to know that the information was incorrect sec_1_6664-4 income_tax regs the missing amount of dollar_figure is sufficiently large that petitioner should have been put on notice that he was reporting only of his income accordingly we conclude that petitioner has not shown that he did not know or have reason to know that the form_w-2 was incorrect we also disagree with petitioner’s contention that the earliest he could have known about the missing second form_w-2 was on date at the conclusion of this court’s proceeding for petitioner’s tax_year and after he had already received a notice_of_deficiency for his tax_year on date petitioner directed accounting resources to change the state of his state tax withholding from new york to new jersey petitioner has not addressed why when he received a form_w-2 from accounting resources that did not include tax withholding for new jersey he failed to consider either that accounting resources made a mistake or that an additional form_w-2 was forthcoming moreover we conclude that petitioner has not shown why receipt of the notice_of_deficiency for his tax_year and subsequent inspection of his tax_return were insufficient to alert him to double-check the forms w-2 issued by accounting resources and wages reported for his tax_year additionally petitioner has not shown that it was impossible for him to calculate his correct annual wages at trial petitioner contended that there was no reason for him to question the earnings as reported to him on the forms w-2 he received because his earnings fluctuated from year to year and the reported amount was within the range of his typical earnings we are not persuaded by petitioner’s argument the amount he earned during ie dollar_figure significantly exceeded the approximately dollar_figure to dollar_figure that he had received in prior years we conclude that the fact that his earnings were not predictable from year to year did not prove that petitioner is entitled to rely on forms w-2 that were sent to him instead we conclude that the variations in his earnings were sufficient cause for him to compare earnings reported on the forms w-2 with bank records paycheck stubs or paycheck histories all of which were available to him to ensure that amounts reported on those forms w-2 matched the actual amounts that he had received accordingly we conclude that petitioner’s inability to project his earnings before they were received is insufficient to prove reasonable_cause for failing to report earnings actually received petitioner also contended at trial that he was unable to devote the time necessary to prepare his tax_return because of his divorce proceedings we have held that a taxpayer does not have reasonable_cause where he chose to make his divorce a greater priority than the proper filing of taxes see eg cayabyab v commissioner tcmemo_2012_89 finding no reasonable_cause for late filing maher v commissioner tcmemo_2003_85 accordingly we conclude that petitioner’s divorce proceedings do not constitute reasonable_cause in the instant case finally we must take into consideration petitioner’s experience and education which include a master’s degree in business administration and a position as a senior policy analyst for hud in which he would regularly encounter numbers formulas and details upon due consideration of his background and the reasons discussed above we conclude that petitioner has not shown that he made a good-faith effort to assess his proper tax_liability for his tax_year accordingly we hold that if the rule_155_computations establish that petitioner has a substantial_understatement_of_income_tax he is liable for the sec_6662 and b accuracy-related_penalty for his tax_year in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered under rule
